  4:14-cr-03092-JMG-CRZ Doc # 88 Filed: 10/20/20 Page 1 of 1 - Page ID # 207




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:14CR3092

     vs.
                                                        ORDER
JASON MICHAEL LEATHERWOOD,

                 Defendant.


     IT IS ORDERED:

     1)    The motion of Toni Wilson to withdraw as counsel of record for
           Defendant, (Filing No. 87), is granted.

     2)    Defendant’s newly retained counsel, William F. McGinn, shall
           promptly notify Defendant of the entry of this order.

     3)    The clerk shall delete Toni Wilson from any future ECF notifications
           herein.


     Dated this 20th day of October, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
